JUDGE, J.
An act of the legislature “ to regulate the interest upon debts in payment of which Confederate treas*130ury-notes may be tendered and refused,” approved November 17th, 1862, is as follows :
“ That if it shall be made to appear to any court of this State, in any suit or proceeding hereafter commenced upon any contract hereafter made, express or implied, for the payment of money, that before the commencement of the suit or proceeding the defendant or defendants therein, or his or her personal representative, tendered payment of the debt in treasury-notes of the Confederate States, and the plaintiff refused to receive them at their par value, it shall not be lawful for the plaintiff in said suit or proceeding to recover more than one-fourth of one per cent, per annum interest on said contract.”
The note and mortgage, which are the foundation of the present suit, were executed subsequent to the enactment of the statute cited, and it is contended that the evidence shows they fall within the provisions of the act. We need not decide the question whether this act can have operative effect as to contracts and transactions consummated thereunder prior to its becoming a dead letter, for the reason that the act has no application to contracts other than those 5\for the payment of money.” Such is not this case, the chancellor having attained the conclusion from the evidence that it was understood between the parties at the time of the execution of the note, that it should be discharged by a payment in Confederate States treasury-notes. The act in question, therefore, has not the application contended for.
2. We have held that in an action at law, founded upon the breach of a contract for the payment of Confederate States treasury-notes, the proper rule of damages is, the value of the notes at the time they were to be paid, with interest thereon. — See Kirtland v. Moulton, decided at the present term. It follows that the chancellor erred in adopting a different rule in the present case, for the ascertainment of the amount due on the note.
3. The tender relied on by appellant can not be made available for any purpose. Had it been made and refused on the day the note became due, the effect might have been to discharge the lien created by the mortgage. — Merritt v. *131Lambert, 7 Paige, 374. The excuse set up in the answer for not having made it on that day, is not sufficiently sustained by the evidence. And the tender, as made, can not have the effect to stop the running of interest;, for the reason that the note was not to be paid in money; the rule in such case being, that the article in which payment is to be made, must be tendered at the time and place fixed by the contract for payment, to have effect as a tender. — See Bradley v. Powe, decided at the present term, and authorities there cited.
Eor the error pointed out, the decree must be reversed and the cause remanded.